DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-26 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 10 April 2020 and 05 May 2021 have been acknowledged and considered by the Examiner.

Claim Objections
Claims 10 and 26 are objected to because of the following informalities.
Claims 10 and 26 contain minor grammatical and/or typographical errors. 
Claim 10, line 1: Applicant is advised to insert the word “wherein” after the comma
Claim 26, line 1: Applicant is advised to insert the phrase “non-transitory” prior to reciting the “computer-readable medium”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-14, and 22-26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Single (US 2017/0361101 A1).
Regarding claims 1, 14, and 26, Single describes a system comprising
stimulation circuitry 124 configured to deliver electrical stimulation
sensing circuitry 128 configured to sense a plurality of evoked compound action potential (ECAP) signals ([0069])
processing circuitry 116 configured to
control the stimulation circuitry to deliver a plurality of electrical stimulation pulses having different amplitude values ([0066], [0036 - 0037])
control the sensing circuitry to detect, after delivery of each electrical stimulation pulse of the plurality of electrical stimulation pulses, a respective ECAP signal of the plurality of ECAP signals ([0066], [0068] - [0069])
determine, based on the plurality of ECAP signals, a posture state of the patient (figure 6, [0076])
Regarding claims 9 and 22, Single further describes wherein the posture state of the patient comprises at least one of a static posture of the patient or an activity level of the patient (figures 17a and 17b).
Regarding claims 10 and 23, Single further describes wherein the processing circuitry is configured to determine the posture state by selecting the posture state from a plurality of posture states, the plurality of posture states comprising at least two of a prone position, a supine position, a sitting position, and a standing position (figures 17a and 17b).
Regarding claims 11 and 24, Single further describes wherein the different amplitude values are lower than a discomfort threshold for the patient (figure 6, for amplitudes which are below the stimulus threshold current). 
Regarding claims 12 and 25, Single further describes wherein the processing circuitry is configured to adjust, based on the determined posture state, a value of one or more parameters that at least partially define electrical stimulation therapy for the patient ([0031] - [0032]). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Single in view of Parker et al. (US 2014/0236257 A1). 
Regarding claims 2 and 15, Single describes the system of claim 1 and the method of claim 14, including wherein the processing circuitry is configured to determine characteristic values for the plurality of ECAP signals, each ECAP signal of 
Regarding claims 3 and 16, Parker further describes wherein the processing circuitry is configured to, for each posture state of the plurality of posture states (please see figures 16 and 19, with their respective descriptions for generating the growth curves in figure 19)
control the stimulation circuitry to deliver a plurality of calibration electrical stimulation pulses having different amplitude values while the patient assumes the posture state ([0091])
control the sensing circuitry to detect, after delivery of each calibration electrical stimulation pulse of the plurality of calibration electrical stimulation pulses, a respective calibration ECAP signal of a plurality of calibration ECAP signals ([0091], [0107])
determine calibration characteristic values for the plurality of calibration ECAP signals, each calibration ECAP signal of the plurality of calibration ECAP signals being associated with a respective characteristic value of the calibration characteristic values ([0091])
determine a respective calibration growth curve, of the plurality of calibration growth curves, that represents the relationship between the calibration characteristic values of the plurality of calibration ECAP signals and the different amplitude values of the plurality of calibration electrical stimulation pulses from which the calibration ECAP signals were evoked ([0091])
Regarding claims 4 and 17, Parker further describes wherein the processing circuitry is configured to control the stimulation circuitry to deliver the plurality of electrical stimulation pulses as a sweep of pulses comprising iteratively increasing amplitude values ([0091]). 

Allowable Subject Matter
Claims 5-8 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 5 and 18, and using claim 5 as exemplary, the prior art of record describes accounting for transient movement of the patient (Single, [0031] and [0076], for example).  However, the prior art of record does not disclose or suggest wherein the processing circuitry is configured to
control, during a first period of time, the stimulation circuitry to deliver a first set of electrical stimulation pulses from which respective ECAP signals of a second set of ECAP signals can be detected
responsive to identifying the transient movement, terminate the first period of time and the delivery of the first set of electrical stimulation pulses and discard the second set of ECAP signals
determine that the transient movement has ended
after the transient movement has ended, control the stimulation circuitry to deliver the second set of electrical stimulation pulses and control the sensing circuitry to detect the second set of ECAP signals
Due to the specificity of these limitations and the criticality that the steps be performed in the order recited, the Examiner respectfully concludes that the prior art 
Regarding claims 6-8 and 19-21, claims 6-8 and 9-21 depend from claims 5 and 18, respectively.  Therefore, claims 6-8 contain at least the same allowable subject matter as claim 5, and claims 19-21 contain at least the same allowable subject matter as claim 18. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792